Exhibit 10.5

CERBERUS TELECOM ACQUISITION CORP.

875 Third Avenue

New York, New York 10022

October 26, 2020

Cerberus Telecom Acquisition Holdings, LLC

875 Third Avenue

New York, New York 10022

Ladies and Gentlemen:

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Cerberus Telecom Acquisition Corp. (the “Company”) and continuing until the
earlier of (i) the consummation by the Company of an initial business
combination and (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Cerberus Telecom Acquisition Holdings, LLC (the “Sponsor”)
shall take steps directly or indirectly to make available to the Company certain
office space, secretarial and administrative services as may be required by the
Company from time to time, situated at 875 Third Avenue, New York, New York
10022 (or any successor location). In exchange therefore, the Company shall pay
the Sponsor, or an affiliate thereof, as determined by the Sponsor, a sum of
$10,000 per month on the Effective Date and continuing monthly thereafter until
the Termination Date. The Sponsor hereby agrees that it does not have any right,
title, interest or claim of any kind (a “Claim”) in or to any monies that may be
set aside in a trust account (the “Trust Account”) that may be established upon
the consummation of the IPO and hereby irrevocably waives any Claim it may have
in the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

CERBERUS TELECOM ACQUISITION CORP.

By:   /s/ William Kloos

Name:

 

William Kloos

Title:

 

Secretary

 

AGREED TO AND ACCEPTED BY:

CERBERUS TELECOM ACQUISITION HOLDINGS, LLC By:   /s/ William Kloos

Name:

 

William Kloos

Title:

 

Secretary